Citation Nr: 0933794	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-34 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and C.R.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1964 to December 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In November 2007, the Board remanded the claim to the RO for 
additional development.  

The claim is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 


REMAND

In the remand of November 2007, the Board requested that an 
agency of original jurisdiction obtain additional service 
personnel records, specifically, records relevant to the 
Veteran's travel in 1965.  

In May 2008, the Veteran submitted a copy of a travel voucher 
for flights from Thailand to Clark Air Force Base, 
Philippines, and back to Japan and then to Korea, covering 
the period from July 31, 1965, to August 3, 1965.  In a 
statement, accompanying the additional evidence, the Veteran 
stated that on August 1, 1965, his flight stopped in Saigon, 
Vietnam, where he changed planes on the way to Clark Air 
Force Base. 

Under 38 C.F.R. § 3.159(c)(2 ), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency unless the records do not exist or that 
further efforts to obtain the records would be futile.



In light of the additional evidence submitted by the Veteran, 
under the duty to assist, 38 C.F.R. § 3.159(c)(2), the case 
is REMANDED for the following action:

1. Contact the Department of the Air 
Force and request any flight manifest or 
flight plan for a military flight, 
originating on July 31, 1965, from Korat, 
Thailand, to Bangkok, Thailand, on a C-
130, heading to Clark Air Force Base in 
the Philippines with a stopover in 
Saigon, Vietnam, on August 1, 1965, to 
change planes to a DC-6.  If no 
documentation is available, ask whether 
the Veteran's flight was consistent with 
any other flight during that time period 
for which a flight plan was filed or was 
the flight a routine flight for which a 
stopover in Vietnam was also routine.  If 
the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2. After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


